DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 18 June 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,959,232 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-30 of the instant application are the same scope as claims 1-30 of 10,959,232.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. EP 2,523,491 A1 (hereinafter referred to as “Yang”) in view of Cheng et al. US 2013/0010690 (hereinafter referred to as “Cheng”). Note Yang and Cheng were cited by the applicant in the IDS received 18 June 2021.
As to claims 1 and 20, Yang teaches an apparatus for wireless communication by a user equipment (UE) configured to:
determine whether to activate resources on one or more candidate component carriers (CCs) to be used for communication of one or more reference signals with a network based on a signal quality of a serving CC (¶¶54 and 56, figure 3: "the trigger condition is a poor radio condition of a downlink component carrier currently in an active status as measured by the user equipment 1, for example, a Channel Quality Indicator (CQI) of the one or more downlink component carriers in an active status is below a predetermined threshold in a predetermined period of time");
communicate the one or more reference signals with the network if the resources on the one or more candidate CCs are activated based on the determination (¶59, figure 3, step S32: "the user equipment 1 generates a measurement report according to the strength of the pilot signal received over each target inactive downlink component carrier and transmits the measurement report to the base station 2"; ¶65, step S34:" the user equipment 1 opens the uplink radio frequency of the inactive uplink component carrier paired with the target inactive downlink component carrier and transmits the Sounding Reference Signal (SRS) to the base station 2"); and

Although Yang teaches “An apparatus for wireless communication by a user equipment (UE), configured to,” Yang does not explicitly disclose “comprising: a memory; and one or more processors coupled to the memory, the one or more processors and the memory being configured”.
However, Cheng teaches an apparatus for wireless communication by a user equipment (UE), comprising: a memory; and one or more processors coupled to the memory, the one or more processors and the memory being configured (¶¶47, 53, and 104; figures 5 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Yang by including “comprising: a memory…the memory being configured” as taught by Cheng because it provides Yang’s apparatus with the enhanced capability of providing the UE with proper hardware to communicate with the base station (Cheng, ¶¶47, 53, and 104; figures 5 and 8).
As to claims 2 and 21, Yang in view of Cheng teaches the apparatus of claim 20.
Cheng further teaches the determining of whether to activate the resources on the one or more candidate CCs based on the signal quality of the serving CC comprises determining whether to activate the resources on the one or more candidate CCs based on whether decoding of a transmission on the serving CC has failed (¶¶53-67; figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Yang in view of Cheng by including “the determining of whether to activate the resources on the one or more candidate CCs based on the signal quality of the serving CC comprises determining whether to activate the resources on the one or 
As to claims 3 and 22, Yang in view of Cheng teaches the apparatus of claim 21.
Cheng further teaches the one or more processors and the memory are further configured to transmit a negative acknowledgment (NACK) if the decoding of the transmission on the serving CC has failed (¶¶53-67; figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Yang in view of Cheng by including “the one or more processors and the memory are further configured to transmit a negative acknowledgment (NACK) if the decoding of the transmission on the serving CC has failed” as further taught by Cheng for the same rationale as set forth in claim 20 (Cheng, ¶¶47, 53, and 104; figures 5 and 8).
As to claims 4 and 23, Yang in view of Cheng teaches the apparatus of claim 20. Yang further teaches the one or more candidate CCs include the serving CC (¶¶53-59; figure 3).
As to claims 5 and 24, Yang in view of Cheng teaches the apparatus of claim 20. Yang further teaches the one or more processors and the memory are further configured to determine whether the signal quality of the serving CC is less than or equal to a threshold, wherein the one or more reference signals are to be communicated via the resources on the one or more candidate CCs if the signal quality is less than or equal to the threshold (¶¶53-69; figure 3).
As to claim 6, Yang in view of Cheng teaches the method of claim 5. Yang further teaches transmitting an indication that the resources on the one or more candidate CCs are to be used for the communication of the one or more reference signals if the signal quality is less than or equal to the threshold (¶¶53-69; figure 3).
As to claim 7, Yang in view of Cheng teaches the method of claim 1. Yang further teaches the communication of the one or more reference signals comprises transmitting one or more sounding reference signals (SRSs) to the network (¶¶53-69; figure 3).
As to claim 8, Yang in view of Cheng teaches the method of claim 1. Yang further teaches the communication of the one or more reference signals comprises receiving one or more channel state information-reference signals (CSI-RSs) from the network, the method further comprising: performing a signal quality measurement for each of the one or more candidate CCs based on the one or more CSI-RSs; and transmitting feedback signaling indicating results of the signal quality measurements (¶¶53-69; figure 3).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Cheng as applied to claim 1 above, and further in view of He et al. US 2019/0254110 A1 (hereinafter referred to as “He”).
As to claim 9, Yang in view of Cheng teaches the method of claim 1.
Although Yang in view of Cheng teaches “The method of claim 1,” Yang in view of Cheng does not explicitly disclose “each of the one or more reference signals is communicated via a plurality of beams, the data transmission being received via one of the plurality of beams”.
However, He teaches each of the one or more reference signals is communicated via a plurality of beams, the data transmission being received via one of the plurality of beams (¶¶306-307; figure 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yang in view of Cheng by including “each of the one or more reference signals is communicated via a plurality of beams, the data transmission being received via one of the plurality of beams” as taught by He because it provides Yang .

Claims 10-16, 18-19, and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Panchal US 2015/0341945 A1 (hereinafter referred to as “Panchal”). Note Panchal was cited by the applicant in the IDS received 18 June 2021.
As to claims 10 and 25, Yang teaches an apparatus for wireless communication configured to:
determine whether to activate resources on one or more candidate component carriers (CCs) to be used for communication of one or more reference signals with a user-equipment (UE) based on a signal quality of a serving CC (¶¶54 and 56, figure 3: "the trigger condition is a poor radio condition of a downlink component carrier currently in an active status as measured by the user equipment 1, for example, a Channel Quality Indicator (CQI) of the one or more downlink component carriers in an active status is below a predetermined threshold in a predetermined period of time");
communicate the one or more reference signals with the UE if the resources on the one or more candidate CCs are activated based on the determination (¶59, figure 3, step S32: "the user equipment 1 generates a measurement report according to the strength of the pilot signal received over each target inactive downlink component carrier and transmits the measurement report to the base station 2"; ¶65, step S34:" the user equipment 1 opens the uplink radio frequency of the inactive uplink component carrier paired with the target inactive downlink component carrier and transmits the Sounding Reference Signal (SRS) to the base station 2");
select one of the one or more candidate CCs based on the one or more reference signals (¶68; figure 3, step S36: "the base station 2 activates one or more pairs of optimal uplink and downlink component carriers based upon the measurement report received from the user equipment 1 and the measurement result of the present base station 2"); and

Although Yang teaches “An apparatus for wireless communication by a user equipment (UE), configured to,” Yang does not explicitly disclose “comprising: a memory; and one or more processors coupled to the memory, the one or more processors and the memory being configured”.
However, Panchal teaches an apparatus for wireless communication by a user equipment (UE), comprising: a memory; and one or more processors coupled to the memory, the one or more processors and the memory being configured (¶¶31-33; figures 3 and 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Yang by including “comprising: a memory…the memory being configured” as taught by Panchal because it provides Yang’s apparatus with the enhanced capability of providing the UE with proper hardware to communicate with the UEs (Panchal, ¶¶31-33; figures 3 and 7-8).
As to claims 11 and 26, Yang in view of Panchal teaches the apparatus of claim 25. Yang further teaches the one or more candidate CCs include the serving CC (¶¶53-59; figure 3).
As to claims 12 and 27, Yang in view of Panchal teaches the apparatus of claim 25.
Panchal further teaches the determining of whether to activate the resources on the one or more candidate CCs based on the signal quality of the serving CC comprises determining whether to activate the resources on the one or more candidate CCs based on whether an acknowledgement corresponding to a previous data transmission on the serving CC has been received (¶70; figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Yang in view of Panchal by including 
As to claims 13 and 28, Yang in view of Panchal teaches the apparatus of claim 27.
Panchal further teaches the one or more processors and the memory are further configured to receive a negative acknowledgment (NACK) corresponding to the previous data transmission, the resources on the one or more candidate CCs being activated for the communication of the one or more reference signals in response to the reception of the NACK (¶70; figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Yang in view of Panchal by including “the one or more processors and the memory are further configured to receive a negative acknowledgment (NACK) corresponding to the previous data transmission, the resources on the one or more candidate CCs being activated for the communication of the one or more reference signals in response to the reception of the NACK” as further taught by Panchal for the same rationale as set forth in claim 25 (Panchal, ¶¶31-33; figures 3 and 7-8).
As to claims 14 and 29, Yang in view of Panchal teaches the apparatus of claim 25. Yang further teaches the one or more processors and the memory are further configured to receive an indication that the signal quality of the serving CC is less than or equal to a threshold, wherein the determination of whether to activate the resources on the one or more candidate CCs is based on the indication (¶¶53-69; figure 3).
As to claims 15 and 30, Yang in view of Panchal teaches the apparatus of claim 25. Yang further teaches the communication of the one or more reference signals comprises receiving one or more sounding reference signals (SRSs) from the UE (¶¶53-69; figure 3).
As to claim 16, Yang in view of Panchal teaches the method of claim 10. Yang further teaches the communication of the one or more reference signals comprises transmitting one or more channel state information- reference signals (CSI-RSs), the method further comprising: receiving feedback signaling indicating results of signal quality measurements performed based on the one or more CSI-RSs, the selection of the one of the one or more candidate CCs being based on the feedback signaling (¶¶53-69; figure 3).
As to claim 18, Yang in view of Panchal teaches the method of claim 10.
Panchal further teaches assigning the resources on the one or more candidate CCs to another UE if the resources on the one or more candidate CCs are not activated to be used for the communication of the one or more reference signals with the UE (¶¶17, 22-23, 29, 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yang in view of Panchal by including “assigning the resources on the one or more candidate CCs to another UE if the resources on the one or more candidate CCs are not activated to be used for the communication of the one or more reference signals with the UE” as further taught by Panchal for the same rationale as set forth in claim 10 (Panchal, ¶¶31-33; figures 3 and 7-8).
As to claim 19, Yang in view of Panchal teaches the method of claim 18.
Panchal further teaches the resources on the one or more candidate CCs are part of a common pool of resources shared by the UE and the other UE (¶¶17, 22-23, 29, 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yang in view of Panchal by including .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Panchal as applied to claim 10 above, and further in view of He.
As to claim 17, Yang in view of Panchal teaches the method of claim 10.
Although Yang in view of Panchal teaches “The method of claim 10,” Yang in view of Panchal does not explicitly disclose “each of the one or more reference signals is communicated via a plurality of beams, the method further comprising selecting one of the plurality of beams based on a signal quality associated with each of the plurality of beams, the transmission of the data being via the one of the plurality of beams”.
However, He teaches each of the one or more reference signals is communicated via a plurality of beams, the method further comprising selecting one of the plurality of beams based on a signal quality associated with each of the plurality of beams, the transmission of the data being via the one of the plurality of beams (¶¶306-307; figure 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yang in view of Panchal by including “each of the one or more reference signals is communicated via a plurality of beams, the method further comprising selecting one of the plurality of beams based on a signal quality associated with each of the plurality of beams, the transmission of the data being via the one of the plurality of beams” as taught by He because it provides Yang in view of Panchal’s method with the enhanced capability of providing the UE with “a basis for further CSI-RS beam management” (He, ¶¶306-307; figure 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469